DETAILED ACTION
This action is in response to the amendments and remarks filed 07/06/2021 in which claims 1, 13, 19 and 23 have been amended, claims 7-8 have been canceled and thus claims 1-6 and 9-23 are pending and ready for examination.
Response to Amendment
The previous 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1, 13 and their dependents, is withdrawn in view of the Applicants’ arguments and amendments.
The previous objection to claim 19 is withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but are not persuasive.
In regards to Applicant’s argument that the difference in fiber content between the top and bottom of the filter of Minemura is not inherent; the Examiner disagrees. The Examiner agrees that Minemura does not recognize or disclose any change in fiber density across the media; however “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention”, see MPEP 2145(II).With regard to inherency: the process by which the filter media of Minemura is produced is seen to be substantially similar enough to that disclosed to result in the same structure as supported by the instant disclose. Applicants’ disclose the formation of the gradients of the fiber content and active particle loading are caused by the process of (1) “forming a slurry of a semi-liquid mixture having a plurality of fibrillated nanofibers, active powder, and liquid; exerting a force on the slurry to draw a portion of the liquid from said slurry” [0023] and that the force may be only gravity and it still forms the t]he supplied aqueous slurry is spread in a sheet-like form on the upper surface of a net-like endless belt 11 and then mechanical dewatering is slowly conducted with conveying to form a wet web 18… suction dewatering can also be used”; [0068]-[0072] and where the densities of the components are specifically chosen so they are different, so as to settle different, and not so different as to form two completely separate layers or too similar as to form one homogenous layer [0041], [0068]. Thus the process used by Minemura comprises the steps necessary to form the claimed structure, as supported by the reasoning provided in the instant disclosure.
Thus it is asserted, absent evidence to the contrary, that one would reasonably expect that the filter media disclosed by Minemura inherently has the same properties as the filter media recited.  Specifically, it is asserted that it will have a first layer having a tighter/higher content of fibers and lower loading of active particles and a second layer having lower fiber content and higher active particle loading. See MPEP 2112.01.  
Applicants’ argue that the process is not the same, or similar enough, to inherently form the claimed structure, however Applicants support this argument by citing more specific aspects of the instant process than are necessarily attributed to forming the more broadly claimed filter of claim 1, and are thus not seen as sufficient evidence that the filter of Minemura will not have the structure claimed.
In regards to Applicant’s argument that it the combination of Minemura with Krupnikov will not teach the embodiments of the present invention as claimed because “the gradient line of demarcation in Krupnikov, if abrupt, is between two separate layers, and not two gradient levels of demarcation in a single sheet filter media” ; the Examiner disagrees. Krupnikov specifically step gradient in one or more properties across the thickness of the filter media” and that other types of gradients are also possible [0069]-[0071]. With regard to layers, Krupnikov discloses multiple layers, including single layers with gradients and across gradients, however it is also disclosed that “a distinct interface between the two layers may not be apparent. In some cases, the layers forming a filter media may be indistinguishable from one another across the thickness of the filter media” [0067] and alternatively that there may be abrupt differences between layers [0070]-[0071], and thus it is not clear how the layers as claimed are different from some of the disclosed embodiments in Krupnikov. It is further confusing as Applicants argue that “[i]n the present invention, there is only one, single layer filter media” when two layers are claimed. Therefore, the difference between the gradient and layer possibilities disclosed and made obvious in Krupnikov and that of the instant invention would appear to be with regards to a more specific gradient profile than is claimed, i.e. the claims only require a difference in the fiber densities and active particle loading, but do not describe the difference except in broad functional terms, where the functional terms i.e. retaining colloidal particles until they become soluble, are not specific enough to require any more structure then disclosed by the prior art because the size of the colloidal particles as well as other relevant details of the functional filtration process are not claimed. Thus the combination of Minemura in view of Krupnikov is seen to disclose the claimed limitations.
In response to applicant's argument that it would not have been obvious to optimize the void space/percent matter composite of the layers because the prior art is not directed to capturing colloidal particles to allow them to dissolve and would thus not optimize in the same way; the Examiner disagrees. The standard is not if the variables are known to be optimized for the same reason as applicant, but that it is known to adjust those variables for obvious reason 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Interpretation
The term “content” is interpreted to mean the same as the term “concentration”.
Independent claims 1, 13, 19, and 23 each recite slightly different forms of a limitation addressing the change in fiber and active particle content between the two density layers, and appear to capture different structures. 
Claims 1 and 23 are seen to require a gradient in active particle loading across the layers, and a gradient/difference is fiber content across the layers.
Claim 13 is seen to require a gradient in fiber content across the layers, but does not require a gradient/difference is active particle loading across the layers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 9, 11-12 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by and/or under 35 U.S.C. 103 as being unpatentable over US 2003/0207635 Al (hereinafter “Minemura”) alternatively further in view of US 2013/0340613 (hereinafter “Krupnikov”)
Regarding claims 1 and 6 Minemura discloses a filter comprising: 
a container for receiving ingress fluid and for securing and introducing at least one single sheet filter media to said fluid; 
said single sheet filter media having a gradient formed of at least two distinct density layers comprising fibrous filter media; 
wherein said at least two distinct density layers form a physical barrier for said colloidal material for capturing colloidal particles, said at least two distinct density layers of said gradient being formed by the difference in fiber and particulate composition between said density layers including a first density layer of tightly packed fibers, and a second density layer having a higher active particulate (i.e. activated carbon) loading than said first density layer, wherein said first 
And wherein said first density layer, being adjacent and connected to the second density layer, inherently acts as a base for the fibrous loaded second layer, (Fig. 1A, 1B).
Note: With regard to the limitations “for removing soluble, colloidal, and insoluble material from a fluid” and “such that said tightly packed fibers of said second density layer are packed to retain said colloidal particles until becoming soluble in said fluid, passing through the physical barrier between said first and second density layer, and being removed by said second density layer of said single sheet filter media” and “for capturing lead, heavy metals, colloidal, and insoluble particulates” and “for removing soluble contaminants”, these are a functional limitations which is not limiting because the structure disclosed by Minemura would be capable of performing the recited functions; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
With regard to a difference in fiber content between said first and second density layers, while the text of Minemura is silent to any difference in fiber content, the figures show a top section having a tighter/higher content of fibers and lower loading of active particles and the bottom section having lower fiber content and higher active particle loading, however it is not clear if the figures are drawn accurately to scale.  However, the process by which the filter media of Minemura is produced is seen to be substantially similar enough to that disclosed to result in the same structure as supported by the instant disclose. Applicants’ disclose the formation of the gradients of the fiber content and active particle loading are caused by the process of (1) “forming a slurry of a semi-liquid mixture having a plurality of fibrillated nanofibers, active powder, and liquid; exerting a force on the slurry to draw a portion of the liquid from said slurry” [0023] and that the force may be only gravity and it still forms the resulting structure of the two gradients [0037], [0066], [0075]. Minemura discloses a process that includes the same process steps “[t]he supplied aqueous slurry is spread in a sheet-like form on the upper surface of a net-like endless belt 11 and then mechanical dewatering is slowly conducted with conveying to form a wet web 18… suction dewatering can also be used”; [0068]-[0072] and where the densities of the components are specifically chosen so they are different, so as to settle different, and not so different as to form two completely separate layers or too similar as to form one homogenous layer [0041], [0068]. Thus the process used by Minemura comprises the steps necessary to form the claimed structure, as supported by the reasoning provided in the instant disclosure.
Thus it is asserted, absent evidence to the contrary, that one would reasonably expect that the filter media disclosed by Minemura inherently has the same properties as the filter media recited.  Specifically, it is asserted that it will have a first layer forming a dense media having a tighter/higher content of fibers and lower loading of active particles and a second layer having lower fiber content and higher active particle loading. See MPEP 2112.01.  
Alternatively, with regard to a different fiber and active particle loading density in the two layers Krupnikov discloses a filter comprising fibrillated fibers and functional particles, comprising a gradual or step gradient in component materials wherein the gradient may be in one or more properties including “an increasing amount of fibrillated fibers or functional particles from the top surface to the bottom surface of the filter media” and wherein there may or may not be a demarcation between layer and the gradient may be either gradual, or more abrupt [0068], [0069]-[0071], [0120]. Thus Krupnikov is seen to render it obvious to have gradients in both the amount of fiber content and the amount of active particle loading, and as they are the only 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Minemura by intentionally forming the filter to have a  gradient of an increasing amount of fibers, and a decrease active particle loading, from the top surface to the bottom surface of the filter media, i.e. across the two layers, as disclosed by Krupnikov because this structure is implied by the figures in Minemura and because Krupnikov discloses modifying a similar filter in the same a way to yield predictable results of a successful filter. With regard to the direction of the fiber amount gradient (increasing from first layer to second layer, or opposite), it is seen as obvious to try both ways, or match that as pictured in the figures of Minemura, i.e. higher fiber amount on the first layer and lower fiber amount in the second layer, opposite that of the activated carbon. 
Regarding claim 2 Minemura (alternatively in view of Krupnikov) discloses the filter of claim 1 wherein the activated carbon adsorbent would be capable of removing lead; further this limitation recites merely a functional limitation because the structure disclosed by Minemura would be capable of performing the recited functions; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 9 Minemura (alternatively in view of Krupnikov) discloses the filter of claim 1 wherein the activated carbon will inherently function as a heavy metal scavenger [0059], [0061]. 
Regarding claim 11 Minemura (alternatively in view of Krupnikov) discloses the filter of claim 1 but does not disclose wherein the first of the at least two distinct density layers has a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate amount of additive and thus total void space, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 12 Minemura (alternatively in view of Krupnikov) discloses the filter of claim 1 wherein the container secures and introduces the at least one single sheet filter media in combination with at least one other filter media; i.e. there may be multiple layers [0104].
Regarding claim 23 Minemura discloses a filter comprising: 
a container for receiving ingress fluid and for securing and introducing at least one single sheet filter media to said fluid; 
said single sheet filter media having a density gradient including at least first and second density layers,
wherein said at least first and second density layers form a physical barrier (inherently), wherein said first density layers comprises a first fibrous section and said second density layer comprises a second fibrous section having less fiber content than said first fibrous section with a higher active particle (i.e. activated carbon) loading (relative to the first density layer); (Figs. 1A-b, 2; [0036], [0041], [0056], [0111]); and 

Note: With regard to the limitations the layers for a physical barrier “for said colloidal material for capturing colloidal particles” and “such that said colloidal particles are retained by said second density layer until becoming soluble in said fluid, passing through the physical barrier, and being removed by said single sheet filter media” these are a functional limitations which is not limiting because the structure disclosed by Minemura would be capable of performing the recited functions; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
With regard to a difference in fiber content between said first and second density layers, while the text of Minemura is silent to any difference in fiber content, the figures show a top section having a tighter/higher content of fibers and lower loading of active particles and the bottom section having lower fiber content and higher active particle loading, however it is not clear if the figures are drawn accurately to scale.  However, the process by which the filter media of Minemura is produced is seen to be substantially similar enough to that disclosed to result in the same structure as supported by the instant disclose. Applicants’ disclose the formation of the gradients of the fiber content and active particle loading are caused by the process of (1) “forming a slurry of a semi-liquid mixture having a plurality of fibrillated nanofibers, active powder, and liquid; exerting a force on the slurry to draw a portion of the liquid from said slurry” [0023] and that the force may be only gravity and it still forms the resulting structure of the two gradients [0037], [0066], [0075]. Minemura discloses a process that includes the same process steps “[t]he supplied aqueous slurry is spread in a sheet-like form on the upper surface of a net-like endless belt 11 and then mechanical dewatering is slowly conducted with conveying to form a wet web 18… suction dewatering can also be used”; [0068]-[0072] and where the densities of the components are specifically chosen so they are different, so as to settle different, and not so different as to form two completely separate layers or too similar as to form one homogenous layer [0041], [0068]. Thus the process used by Minemura comprises the steps necessary to form the claimed structure, as supported by the reasoning provided in the instant disclosure.
Thus it is asserted, absent evidence to the contrary, that one would reasonably expect that the filter media disclosed by Minemura inherently has the same properties as the filter media recited.  Specifically, it is asserted that it will have a first layer having a tighter/higher content of fibers and lower loading of active particles and a second layer having lower fiber content and higher active particle loading. See MPEP 2112.01.  
Alternatively, with regard to a different fiber density in the two layers Krupnikov discloses a filter comprising fibrillated fibers and functional particles, comprising a gradual or step gradient in component materials wherein the gradient may be in one or more properties including “an increasing amount of fibrillated fibers or functional particles from the top surface to the bottom surface of the filter media” [0068], [0069]-[0071], [0120].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Minemura by intentionally forming the filter to have a  gradient of an increasing amount of fibers from the top surface to the bottom surface of the filter media, i.e. across the two layers, as disclosed by Krupnikov because this structure is implied by the figures in Minemura and because Krupnikov discloses modifying a similar filter in the same a way to yield predictable results of a successful filter. With regard to the direction of the fiber amount gradient (increasing from first layer to second layer, or opposite), it is seen as obvious to Minemura, i.e. higher fiber amount on the first layer and lower fiber amount in the second layer, opposite that of the activated carbon. 

Claims 3-5 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Minemura (alternatively in view of Krupnikov) in view of US 2013/0030340 A1 (hereinafter “Vincent”).
Regarding claim 3-4 Minemura (alternatively in view of Krupnikov) discloses the filter of claim 1 but does not disclose including having fibrillated nanofibers as one component of said single sheet filter media.
However Vincent discloses  a similar nonwoven web which incorporates a gradient of active particles including activated carbon, wherein the web comprises fibrillated nanofibers [0027], [0085], [0121], including cellulose and acrylic fibers [0110], [0113], [0169].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Minemura by using fibrillated nanofibers as disclosed by Vincent because this involves the simple substitution of known fibers for use in a nanofiber matt including a gradient of absorbent particles to obtain the predictable results of a successful filter.
Regarding claim 5 Minemura (alternatively in view of Krupnikov) in view of Vincent discloses the filter of claim 3 wherein said fibrillated nanofibers comprise at least one pleated sheet of filter material; Minemura. Abstract, [0020], [0034], [0110].
Regarding claim 13 and 19 Minemura discloses a method of making a (dual density) filter media sheet, comprising: 
forming a slurry of a semi-liquid mixture having a plurality of fibers and liquid; 
forming said slurry into a fibrous matt;

exerting a force on said fibrous matt to draw a portion of said liquid from said slurry, such that 
(claim 13) a first fiber content portion of a resultant mixture is located at a lower section of said filter media sheet forming a first density layer, and a second fiber content portion having less fiber content than said first fiber content portion, and including an active powder loading forming a second density layer is located in an upper section of said filter media sheet, such that two distinct density layers are formed, including forming a physical barrier between said first and second fiber content portions, such that lead, heavy metals, colloidal and insoluble particles are capable of being trapped at said physical barrier until becoming soluble contaminants and said second fiber content portion removing soluble contaminants.
 (claim 19) a first fiber content section of a resultant mixture forms a first density layer located at a lower section of said filter media sheet, and a second fiber content section having less fiber content than said first fiber content section, including gradual change in composition of active powder loading, forms a second density layer, located in an upper section of said filter media sheet (italicized is seen as structural limitations and not method steps), (Figs. 1A-b, 2; [0036], [0041], [0054]-[0056], [0069]-[0072], [0111] – the web may be formed from a mixed slurry, but also the active particles may be added to a preformed matt); and
subsequently forming said resultant mixture into a pleated sheet [0110]; and incorporating said pleated sheet into a filter cartridge [0111].
And wherein said first density layer, being adjacent and connected to the second density layer, inherently acts as a base for the fibrous loaded second layer, (Fig. 1A, 1B).
Minemura does not disclose the fibers are fibrillated nanofibers
Vincent discloses  a similar nonwoven web which incorporates a gradient of active particles including activated carbon, wherein the web comprises fibrillated nanofibers [0027], [0085], [0121], including cellulose and acrylic fibers [0110], [0113], [0169].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of making the filter of Minemura by using fibrillated nanofibers as disclosed by Vincent because this involves the simple substitution of known fibers for use in a nanofiber matt including a gradient of absorbent particles to obtain the predictable results of a successful filter.
Note: With regard to the limitations that the filter media is “for removing soluble, colloidal, and insoluble material from a fluid” and “for capturing lead, heavy metals, colloidal, and insoluble particulates” and “for removing soluble contaminants” and “such that said colloidal particles are retain by said tightly packed fibers of said second density layer are packed until becoming soluble in said fluid, passing through the physical barrier and being removed by said single sheet filter media”, these are merely intended uses of the filter as disclosed by Minemura in view of Vincent which would be capable of performing the recited uses; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
With regard to a difference in fiber content between said first and second density layers, while the text of Minemura is silent to any difference in fiber content, the figures show a top section having a tighter/higher content of fibers and lower loading of active particles and the bottom section having lower fiber content and higher active particle loading, however it is not clear if the figures are drawn accurately to scale.  However, the process by which the filter media of Minemura is produced is seen to be the same as that disclosed. Applicants’ disclose the forming a slurry of a semi-liquid mixture having a plurality of fibrillated nanofibers, active powder, and liquid; exerting a force on the slurry to draw a portion of the liquid from said slurry” [0023] and that the force may be only gravity and it still forms the resulting structure of the two gradients [0037], [0066], [0075], and does not appear to disclose any further methods steps, but rather more detailed descriptions of what occurs during the process as disclosed by Minemura, who discloses a process that includes the same process steps “[t]he supplied aqueous slurry is spread in a sheet-like form on the upper surface of a net-like endless belt 11 and then mechanical dewatering is slowly conducted with conveying to form a wet web 18… suction dewatering can also be used”; [0068]-[0072] and where the densities of the components are specifically chosen so they are different, so as to settle different, and not so different as to form two completely separate layers or too similar as to form one homogenous layer [0041], [0068]. 
Thus it is asserted, absent evidence to the contrary, that one would reasonably expect that the filter media disclosed by Minemura inherently has the same properties as the filter media recited.  Specifically, it is asserted that it will have a first layer having a tighter/higher content of fibers and lower loading of active particles and a second layer having lower fiber content and higher active particle loading. See MPEP 2112.01.  
Alternatively, with regard to a different fiber density in the two layers Krupnikov discloses a filter comprising fibrillated fibers and functional particles, comprising a gradual or step gradient in component materials wherein the gradient may be in one or more properties including “an increasing amount of fibrillated fibers or functional particles from the top surface to the bottom surface of the filter media” [0068], [0069]-[0071], [0120].
prima facie obvious to one of ordinary skill in the art to modify the filter of Minemura by intentionally forming the filter to have a  gradient of an increasing amount of fibers from the top surface to the bottom surface of the filter media, i.e. across the two layers, as disclosed by Krupnikov because this structure is implied by the figures in Minemura and because Krupnikov discloses modifying a similar filter in the same a way to yield predictable results of a successful filter. With regard to the direction of the fiber amount gradient (increasing from first layer to second layer, or opposite), it is seen as obvious to try both ways, or match that as pictured in the figures of Minemura, i.e. higher fiber amount on the first layer and lower fiber amount in the second layer, opposite that of the activated carbon. 
Regarding claims 14-15 Minemura (alternatively in view of Krupnikov) in view of Vincent discloses the method of claim 13 but does not discloses that the force exerted on the slurry is a gravitational force or (claim 15) a centripetal force. However at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Minemura in view of Vincent by substituting other well-known sources of fluid force including gravitational and centripetal as claimed.
Regarding claims 16 and 21 Minemura (alternatively in view of Krupnikov) in view of Vincent discloses the method of claim 13 wherein the force exerted on the slurry is a suction i.e. vacuum [0070]. 
Regarding claim 17 and 22 Minemura (alternatively in view of Krupnikov) in view of Vincent discloses the method of claim 13 and including providing ion exchange resins to said fibers; Minemura [0065]; Vincent [0123].
Regarding claim 18 Minemura (alternatively in view of Krupnikov) in view of Vincent discloses the method of claim 13 wherein said fibers including cellulose and acrylic fibers [0110], [0113], [0169].
Regarding claim 20 Minemura (alternatively in view of Krupnikov) in view of Vincent discloses the method of claim 13 wherein the pleated sheet in incorporated into a filter cartridge i.e. for use in an air conditioner or air-purifying apparatus [0111].

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Minemura (alternatively in view of Krupnikov) in view of US2005/0011827 (hereinafter “Koslow”).
Regarding claim 10 Minemura (alternatively in view of Krupnikov) discloses the filter of claim 1 but does not disclose including an antimicrobial agent including silver, copper, Kinetic Degradation Fluxion process media granules, and/or antimicrobial polymers. 
However Koslow discloses a similar fibrous filter media which also includes an antimicrobial agent including silver in order to impart anti-microbial properties (Abstract, [0026], [0032]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Minemura (alternatively in view of Krupnikov) by including the fiber network an antimicrobial silver as disclosed by Koslow in order to impart anti-microbial properties (Koslow, [0026], [0032]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773           


/Jason M Greene/            Primary Examiner, Art Unit 1773